
	
		I
		112th CONGRESS
		1st Session
		H. R. 3365
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mrs. Lummis (for
			 herself, Mr. Heinrich,
			 Mr. Bishop of Utah,
			 Mr. Gosar,
			 Mr. Pearce,
			 Mr. Simpson, and
			 Mr. Luján) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To reauthorize the Federal Land Transaction Facilitation
		  Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Land Transaction Facilitation
			 Act Reauthorization of 2011.
		2.Federal Land
			 Transaction Facilitation ActThe Federal Land Transaction Facilitation
			 Act is amended—
			(1)in section 203(2)
			 (43 U.S.C. 2302(2)), by striking on the date of enactment of this Act
			 was and inserting is;
			(2)in section 205 (43
			 U.S.C. 2304)—
				(A)in subsection (a),
			 by striking this Act and inserting the Federal Land
			 Transaction Facilitation Act Reauthorization of 2011; and
				(B)in subsection (d),
			 by striking 11 and inserting 18;
				(3)in section 206 (43
			 U.S.C. 2305), by striking subsection (f); and
			(4)in section 207(b)
			 (43 U.S.C. 2306(b))—
				(A)in paragraph
			 (1)—
					(i)by
			 striking 96–568 and inserting 96–586; and
					(ii)by
			 striking ; or and inserting a semicolon;
					(B)in paragraph
			 (2)—
					(i)by
			 inserting Public Law 105–263; before 112 Stat.;
			 and
					(ii)by
			 striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
					
						(3)the White Pine
				County Conservation, Recreation, and Development Act of 2006 (Public Law
				109–432; 120 Stat. 3028);
						(4)the Lincoln County
				Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118
				Stat. 2403);
						(5)subtitle F of
				title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note;
				Public Law 111–11);
						(6)subtitle O of
				title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www
				note, 1132 note; Public Law 111–11);
						(7)section 2601 of
				the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
				1108); or
						(8)section 2606 of
				the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
				1121).
						.
				
